IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 01-60829
                          Summary Calendar
                         __________________


NEIK SALEH SHARAF,

                                               Petitioner,

versus

JOHN ASHCROFT, ATTORNEY GENERAL,

                                               Respondent.


                        - - - - - - - - - - -
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29 809 846
                        - - - - - - - - - - -
                            July 24, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Neik Saleh Sharaf appeals the denial by the Board of

Immigration Appeals (the Board) of his motion to reopen his

deportation proceedings on the basis of changed country

conditions.    See 8 C.F.R. § 3.2 (2001).   He argues that he will

be persecuted by the Taliban upon his return to Afghanistan due

to his former association with the Jamiat Islami military group.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 01-60829
                                  -2-

     Sharaf has failed to connect the change in government to his

fear of persecution.    He has therefore failed to demonstrate the

requisite fear of persecution on account of race, religion,

nationality, membership in a particular social group, or

political opinion.     See Efe v. Ashcroft,       F.3d    , 2002 WL
1209955, *5 (5th Cir. June 20, 2002).       Moreover, the demise of

the Taliban regime subsequent to the Board’s decision destroys

Sharaf’s asylum claim.     See United States v. Herrera-Ochoa, 245
F.3d 495, 501 (5th Cir. 2001).    The Board did not abuse its

discretion in denying Sharaf’s motion to reopen his deportation

proceedings.     INS v. Doherty, 502 U.S. 314, 322 (1992).

     AFFIRMED.